Citation Nr: 0200556	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether the rating decision of August 9, 1991 that 
continued a noncompensable (0 percent) rating for hepatitis 
constituted clear and unmistakable error (CUE).

2.  Entitlement to an effective date, prior to May 23, 2001, 
for a 60 percent disability rating for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC) in Fort Harrison, Montana.

The record does not as yet include a notice of disagreement 
with the September 2001 rating decision that found there was 
no CUE in an April 1980 rating decision wherein the M&ROC 
reduced the disability rating for hepatitis to 0 percent from 
10 percent.   

The attention of the M&ROC is directed to the 
representative's February 2001 statement on behalf of the 
veteran.  Certain comments made could be interpreted as 
raising the issue of CUE in a December 1995 rating decision 
wherein the M&ROC continued a 0 percent rating for hepatitis.  
This matter has not been adjudicated, however the M&ROC 
should clarify the veteran's intentions before taking further 
adjudication actions in the matter.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

At the recent Board hearing there was testimony regarding a 
claim for individual unemployability, which the veteran had 
filed in August 2001, and a claim for increase in the current 
60 percent rating for hepatitis (Transcript (T) 5-6).  
Neither issue has been formally adjudicated and the pertinent 
testimony is referred to the M&ROC for appropriate action.  
Godfrey, supra.




FINDINGS OF FACT

1.  The August 9, 1991 rating decision wherein the M&ROC 
continued a 0 percent evaluation for hepatitis was not 
appealed; a claim of CUE in the decision to continue a 0 
percent rating was initially filed in 2001.

2.  The rating decision of August 9, 1991 did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

3.  In February 2001 the M&ROC granted a rating increase of 
30 percent for hepatitis from February 18, 1999.

4.  In August 2001 the M&ROC granted a rating increase of 60 
percent for hepatitis from May 23, 2001; there was evidence 
of an ascertainable increase in disability more nearing 
approximating moderate liver damage, with gastrointestinal 
disturbance, fatigue and mental depression from February 18, 
1999.


CONCLUSIONS OF LAW

1.  The rating decision of August 9, 1991, wherein the M&ROC 
continued a 0 percent rating for hepatitis did not constitute 
CUE.  38 U.S.C.A. §§ 1155, 7105 (West 1991); 38 C.F.R. 
§§ 3.1(q), 3.104, 3.105, 4.114, Diagnostic Code 7345 and 
20.1103, in effect on August 9, 1991.



2.  The criteria for an effective date, for a 60 percent 
disability rating for hepatitis, retroactive to February 18, 
1999, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 3.400 (2001) and 4.114, 
Diagnostic Code 7345, in effect prior to July 2, 2001, 66 
Fed. Reg. 29,486-29,489 (May 31, 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that in April 1980 the M&ROC reduced the 
initial 10 percent rating for hepatitis to 0 percent.  The 
M&ROC received a VA compensation application for hepatitis in 
March 1991, and proceeded to reconstruct the veteran's claims 
file which had been lost.  On the application form he 
referred to VA treatment from 1977 to 1980.  The M&ROC in 
April 1991 sent him a letter regarding the type of evidence 
he should submit to support the claim that included private 
treatment records.  The letter also advised that the evidence 
should be received within a year from the letter date to 
permit earlier payment of any benefits.

VA examined the veteran in June 1991.  He did not report any 
medical history, VA or private treatment on the examination 
form.  He told the examiner that presently he occasionally 
thought his liver was a little enlarged, that he felt run 
down and that he was not on any medication.  The examiner 
reported that the abdomen was soft and nontender with no 
hepatosplenomegaly.  The bowel sounds were normal.  The 
examiner noted that appropriate screening liver function 
tests would be done and they were completed on the day of the 
examination.  The chemistry profile showed "T. BIL" 0.4 
mg/dl (reference range 0-1.2), "ALK PHO" 86 U/L (reference 
range 50-136), LDH 142 u/l (reference range 100-190) and 
"SGPT" 279 u/l (reference range 16-70).  




The serum evaluation showed no acute or present infection 
with hepatitis B, no past infection or immunity against 
hepatitis B and negative HIV-1.  The examiner completed the 
report in early July 1991 and entered the diagnosis of 
residuals of hepatitis. 

Documents on file show that in June 1991 the veteran 
requested that the M&ROC send him a copy of the June 1991 
examination for a "private doctor".  In July 1991 he 
requested the "test results" that VA completed in June 
1991.

In the rating decision of August 9, 1991, the M&ROC noted 
that the master record confirmed the veteran was service-
connected for hepatitis and rated 0 percent.  The rating 
board continued the 0 percent rating upon noting the 
complaints and findings, including elevated SGPT, from the 
recent examination.  The rating board found that the 
examination did not show any gastrointestinal disturbances or 
recurrent symptoms to indicate entitlement to a compensable 
evaluation.

The M&ROC notice letter to the veteran in September 1991 
advised him of the reasons for the rating board's decision.  
There was a separate form that explained his appeal rights.  
His letter to VA later in the month acknowledged the notice 
and expressed his understanding regarding the time period for 
submitting additional evidence.  He stated that he was 
waiting for contact from a service organization.  The M&ROC 
issued a follow-up letter to the veteran.  Both VA letters 
issued in September 1991 were sent to the designated 
representative.  

The veteran next contacted VA late in 1995 regarding a rating 
increase for hepatitis.  He was examined and thereafter, in 
December 1995, the M&ROC having jurisdiction of the claim, 
continued the 0 percent rating and issued notice to the 
veteran and a representative.  


The San Diego M&ROC received his February 1999 correspondence 
regarding a rating increase for hepatitis, based on hepatitis 
C, on February 22, 1999.  His letter to the M&ROC in June 
1999 listed various manifestations that he asserted were 
manifestations of hepatitis C that had been present over more 
than 22 years.  The VA form he completed in March 1999 did 
not list any treatment providers.  

A VA record printed on February 18, 1999 showed laboratory 
analysis "9/28" was positive for the hepatitis C antibody 
and found "SGPT 82 H".  The report included an assessment 
of vague systemic symptoms, fatigue, trouble sleeping, 
depression, subjective fevers, joint pain and history of 
rash.  The possible explanations included chronic hepatitis C 
and it was noted regarding dysthymia that he did not meet 
criteria for "MDD".

The VA laboratory analysis completed in February 1999 showed 
"AST AT" 59 U/L (reference range 14-50) and "ALT AT" 112 
U/L (reference range 13-61).  Serum analysis for hepatitis 
was as previously reported.  

A VA examiner in May 1999 reported the veteran worked in 
several jobs mainly as a computer person and had done fairly 
well after he had gradually improved following hepatitis in 
military service.  Recently he reported flu-like symptoms, 
right upper quadrant pain and mild jaundice.  The examiner 
stated he was taking care of himself and did not seem to be 
having as many problems.  He complained of joint pain, sleep 
problems, fatigue and some depression.  

The examiner described him as well nourished and not 
jaundiced with normal, not yellow, skin and sclerae.  The 
liver was not palpable, bowel sounds were present and the 
musculoskeletal examination was within normal limits.  The 
diagnosis was chronic, active hepatitis C.  The examiner 
commented that the veteran had liver enzyme problems over the 
years and the continued abnormal enzymes made one think he 
had chronic active hepatitis and would possibly require liver 
transplant or chemotherapy.




A VA examiner in January 2000 reviewed the record and 
concluded that the veteran likely had hepatitis C all along, 
and that the changing liver enzymes made one feel he had 
chronic active hepatitis.  The physician stated that the more 
recent test results were normal which suggested he went from 
active to passive to active hepatitis.  The record included a 
pertinent laboratory analysis in January 2000 that showed 
SGOT and SGPT results within the respective reference ranges.

The veteran disagreed with the February 2000 decision 
continuing the 0 percent rating.  He relocated to his current 
residence within the jurisdiction of the M&ROC.  The 
outpatient records from April through December 2000 included 
occasional references to hepatitis with reference to abnormal 
liver function confirmed on laboratory analysis in December 
2000.  In June 2000 the impression was depression secondary 
to hepatitis C, and in October 2000 a clinician noted 
possibly a "few spiders".  

The examiner in December 2000 noted his complaints of 
recurring nausea, fatigue, arthralgia and night sweats and 
that he worked 40 hours a week stocking shelves.  The 
examiner found no icterus or jaundice and no 
hepatosplenomegaly.  The diagnosis was chronic active 
hepatitis with no specific physical findings and many somatic 
complaints.  It was the examiner's opinion that a liver 
biopsy was not indicated just for compensation and pension 
purposes.

A VA psychiatry examiner in December 2000 reported the 
veteran did not indorse any significant symptoms of 
depression but said he had taken Prozac for many years.  
Reportedly a psychiatrist told him he did not need any 
treatment after being seen on several occasions.  The 
examiner felt the diagnosis of depression secondary to 
medical condition was warranted and at the time it was mild 
and possibly in remission.  The examiner noted the earlier 
notation of depression secondary to hepatitis C and commented 
on the linkage.  

The M&ROC issued a rating decision in February 2001 granting 
a rating increase to 30 percent for hepatitis C under 
Diagnostic Code 7345 from February 18, 1999.  The statement 
of the case in February 2001 provided a discussion of the 
reasoning and analysis of the medical evidence that supported 
the 30 percent evaluation rather than a higher available 
rating.  The veteran also received a copy of the rating 
decision.  His representative filed a notice of disagreement 
with the increase and sought a 60 percent rating from March 
1999 on the basis of fatigue, gastrointestinal disturbances 
and depression.  

In this correspondence the representative argued there was 
CUE in the August 1991 rating decision since the evidence was 
present to assign a 30 percent rating.  The representative 
asserted that had the laboratory analysis been performed and 
the results reviewed by the physician, they would have been 
included in the report.  It was asserted that the veteran's 
complaints refuted the reasoning relied on to support the 
decision.

The M&ROC obtained additional VA clinical records through 
July 2001.  In January 2001 the veteran complained of night 
sweats, nausea and neck pain and an examiner reported no 
hepatosplenomegaly, no spider angiomata and no evidence of 
jaundice.  The SGOT 67 and SGPT 158 laboratory analysis 
results were characterized as abnormal.  The diagnosis was 
hepatitis C.  He was seen several times in May 2001 and found 
to have normal bowel sounds, no hepatosplenomegaly and no 
masses.  A liver biopsy completed on May 23, 2001 was 
interpreted as showing chronic active hepatitis with mild to 
moderate activity and periportal fibrosis.  Foci were 
suggestive of possible early bridging fibrosis and no 
definite cirrhosis was identified.  The psychiatry evaluation 
resulted in an impression of personality disorder.  In June 
2001 a clinician informed him that the reason for his swollen 
and painful joints was most likely his liver disease.  
Reports from July 2001 note depression from medication for 
hepatitis and normal bowel sounds, a nontender abdomen, no 
hepatosplenomegaly and that SGPT remained elevated at 155.

The M&ROC in August 2001 considered this evidence and granted 
a rating increase for hepatitis to 60 percent from May 23, 
2001.  The rating board found no CUE in the August 1991 
rating decision.  The rating board found that the liver 
biopsy on that date showed moderate liver damage, and that 
the 60 percent rating was warranted from that date under the 
criteria then in effect.  The M&ROC issued notice in August 
1991.  The veteran disagreed with the decision regarding CUE 
and the effective date for the 60 percent rating, which he 
argued should have been from February 1999.  He asserted the 
30 percent rating was warranted from August 1991 based on 
CUE.  The statement of the case, in essence, repeated the 
reasoning stated in the August 2001 rating decision.

At the Board hearing, the argument for CUE in the 1991 rating 
was based on the assertion previously made that the examiner 
did not review the laboratory analysis, and that the severity 
of the findings on the report were understated.  It was 
argued that the veteran complained of symptoms associated 
with the 30 percent rating at that time and had that rating 
been assigned in 1991 the symptoms as described in 1999 would 
then have supported a 60 percent rating (T 2-3).  Regarding 
the effective date for the 60 percent rating, it was argued 
that the laboratory values, biopsy and his complaints 
supported the rating from early in 1999 (T 3-5).  


Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).



A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 in accord 38 C.F.R. § 19.192, in effect on August 
9, 1991.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).



A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. 

Otherwise, that determination will become final. The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a), in accord 38 C.F.R. § 19.129, 
in effect on August 9, 1991.

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim or date entitlement arose 
whichever is later.  

Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

Hepatitis, infectious: with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy shall be rated 100 percent. A 60 percent rating 
is provided with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression. A 30 percent rating is provided for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures. A 10 percent rating is provided for demonstrable 
liver damage with mild gastrointestinal disturbance. Healed, 
nonsymptomatic hepatitis shall be rated 0 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345, in effect on August 9, 1991 
and until amended effective July 2, 2001, 66 Fed. Reg. 
29,486-29,489 (May 31, 2001).  


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the M&ROC or the Board, but not requested.  The 
argument for an earlier effective date for the 60 percent 
rating is not a purely legal question that the VCAA would not 
affect.  See for example Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  However, the Board must observe that the VCAA is 
not applicable to CUE claims/motions which the veteran relies 
on to compel reversal of the August 9, 1991 RO rating 
decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The M&ROC notified the appellant of the evidence considered 
regarding both issues and of the reasoning for the rating 
determinations through a statement of the case, and other 
correspondence pertinent to the current claims.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim, and in fact did so.  The appellant also 
appeared at a Board hearing.  He was given ample opportunity 
to identify evidence that could support the claim but he did 
not identify such evidence other than VA records.  


Thus, in light of his statements and the development 
completed at the M&ROC, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claims has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claims as the issues 
essentially turn on the interpretation of evidence of record 
that appears to be complete.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claims from the standpoint of substantiating 
compliance with the applicable law or VA regulations.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  No other relevant but 
outstanding records that are likely available have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The Board 
finds, therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his appeal by the M&ROC under the new law 
would only serve to further delay resolution of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


CUE

The Board notes that the veteran and his representative 
argue, in essence, that the RO in August 1991 committed CUE 
when it continued a 0 percent rating for hepatitis when the 
evidence compelled a higher rating, specifically a 30 percent 
rating.  The M&ROC adequately addressed this CUE claim in the 
August 2001 decision.  There are currently two statutorily 
authorized means to obtain reevaluation of a final VA benefit 
decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.  The VA Claims Court, interpreting the reach 
of Hayre in Simmons v. West, 14 Vet. App. 84, 91 (2000), 
noted that at some point, there is a need for finality within 
the VA claims adjudication process; thus, the tolling of 
finality should be reserved for instances of "grave 
procedural error"--error that may deprive a claimant of a 
fair opportunity to obtain entitlements provided for by law 
and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 1991 
RO rating decisions.  There is no argument that the appellant 
did not receive adequate notice and appeal rights as provided 
in the regulations in effect at that time.  Nor does the 
veteran argue that he was the victim of bad advice or 
misinformation regarding the claim.  See, for example, Bone 
v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. 
App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 
(1991).  

However, equitable tolling may be an available remedy if the 
appellant can show VA misled him, and that he reasonably 
relied on the misrepresentation by neglecting to file an 
appeal.  The evidence does not show that.  

The argument in support of the claim does not point to any 
misinformation or other dilatory action by VA.  See McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  



The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the RO's August 1991 decision revealed 
that the veteran was rated 0 percent according to the rating 
provisions found under Diagnostic Code 7345 of the VA Rating 
Schedule.  

The version of this Diagnostic Code relevant to the claim 
provided that the rating for healed, nonsymptomatic hepatitis 
was 0 percent.  A 10 percent rating is available where there 
was demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is provided for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than contemplated for the 60 percent rating but necessitating 
dietary restriction or other therapeutic measures.  

The veteran was examined and the record supports that he 
received a thorough examination.  It appears that the RO was 
careful to conduct a complete examination and provide notice 
to the veteran at his current address, of the decision and 
appeal rights.  Notice was also furnished to the accredited 
representative.  He was clearly afforded due process and 
offered the opportunity to submit evidence.  Further, the 
veteran did not provide any correspondence to the RO that 
could be construed as an intention to appeal the decision. 

The examiner found disability according to the diagnosis but 
noted no objective gastrointestinal manifestations.  The 
referenced laboratory analysis forms the basis for the CUE 
claim.  Undoubtedly the examiner had access to the reports at 
the time he finalized the examination report.  The examiner 
added the diagnosis in cursive writing to the typed report 
and the dates on the copies of the laboratory studies on file 
at the time show the reports were available.  Although the 
examiner did not specifically reference the laboratory 
reports, he did note they would be obtained and it is not 
shown that he did not have access to them.  Furthermore, the 
rating Board noted the abnormal liver function and appeared 
to consider the entire record then available. 

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the RO, the conclusion made in 1991 was 
reasonable.  No medical record on file undebatably compelled 
the conclusion that the veteran's hepatitis warranted a 30 
percent evaluation, or a 10 percent rating.  The rating board 
in August 1991 noted the examination report that included the 
veteran's report of symptoms.  

Reasonable judgment did not compel the conclusion that he had 
sufficient symptoms.  Further, the rating board did expressly 
refer to the examination report.  The rating criteria then in 
effect had various elements to consider for each of the 
incremental ratings.  

However, there was no requirement that a rating board provide 
meticulous reasons and bases for a decision, although the 
rating board did refer to the entire examination report to 
support its decision.  The veteran did not advise the RO at 
the time of any other evidence crucial to the claim.

Neither the veteran nor his representative point to any 
clinical record entries that undebatably establish 
entitlement to the 10 or 30 percent ratings.  The RO reviewed 
the evidence it had, as the veteran did not inform the RO of 
other treatment.  Thus the record was complete.  

Clearly, the applicable law and regulations extant at the 
time of the decision were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered all pertinent documentary evidence, and it does 
not appear that a relevant document was overlooked or brought 
to the ROs attention but not obtained.  The facts as they 
were known to the RO lack evidence of an error such that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, the basis for the RO determination in response 
to the claim of error in the 1991 rating actions is readily 
apparent from the record.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  The argument that the veteran's 
presentation established the requisite gastrointestinal 
disturbance essentially is a question of interpretation of 
evidence.  For example, the examiner did not receive 
pertinent history other than the veteran's occasional belief 
of an enlarged liver and feeling run down.  In later 
correspondence after the rating decision he mentioned he had 
liver pain.  Thus, on the element of gastrointestinal 
disturbance there was obviously a basis for more than one 
interpretation of the evidence.  

Clearly he did not report additional manifestations 
characteristic of the 30 percent rating, for example 
therapeutic measures, dietary restriction or anxiety.  
Overall, the Board finds that the criteria for CUE existing 
in the prior final decision of August 8, 1991 have not been 
met.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  Disagreement with the 
way the evidence was evaluated is not a valid basis to find 
CUE.  The originating agency followed the rating scheme and 
the determination of the level of disability is 
understandable and in accord with rating judgment.  38 C.F.R. 
§§ 4.1, 4.7, 4.21.

Therefore, the Board must find that the rating decisions at 
issue were in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled a 10 
percent or 30 percent rating in 1991 as claimed.  See Bierman 
v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 
Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 


Earlier effective date for a 60 percent rating for hepatitis

The Board notes the M&ROC referred to the changes to the 
regulations for evaluating disabilities of the liver that 
were effective July 2, 2001.  The revised regulations as 
finally issued substantively amended previously applied 
criteria.  See 66 Fed. Reg. 29,486-29,489 (May 31, 2001).  

Choosing between the versions is not a material consideration 
here since the relevant period is entirely before the 
effective date of the amended regulation.  Bernard v. Brown, 
4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

The previous criteria are applied to the period prior to the 
effective date of the changed regulations since retroactive 
application of the revised criteria would not be in accord 
with the law or regulations by which the Board is bound in 
its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.   

The law and regulations governing the appropriate effective 
date for an award of compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, which provide that 
the effective date shall be the date of claim or on a facts 
found basis unless provided otherwise.  Regarding rating 
increases, where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

The veteran's hepatitis disability has been consistently 
rated in accordance with the rating formula found at 
38 C.F.R. § 4.114, applicable to Diagnostic Code 7345.  
Basically, the pertinent criteria for this appeal assess 
liver damage, gastrointestinal disturbance and other 
characteristic manifestations as primary rating criteria for 
the incremental ratings from 0 to 100 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  38 C.F.R. §§ 4.20, 4.21.

The Board observes that the M&ROC has assigned a 60 percent 
evaluation based upon the relevant rating criteria as applied 
to recent examinations and outpatient clinical records which, 
in essence, reported liver manifestations with appreciable 
objective findings.  The M&ROC selected the date of a liver 
biopsy in May 2001 as the date of ascertainable increase from 
30 to 60 percent.

Applying the information on file to the applicable rating 
schedule criteria leads the Board to conclude that the 60 
percent evaluation is warranted for the entire period under 
review.  The nature of the symptoms, overall, appear to 
reflect more than is contemplated in the corresponding 30 
percent evaluation.  Rating schemes in general do not require 
a mechanical application of the schedular criteria.  However, 
applying the rating schedule liberally results in a 60 
percent evaluation prior to May 2001.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly does not preponderate against the claim.  
It supports a conclusion that the veteran's disorder does 
more nearly approximate the criteria for a 60 percent rating.  
For example, the information on file in 1999 showed he had 
appreciable liver damage through liver function analysis, 
various systemic complaints including psychiatric 
manifestations.  Thereafter, the consistent presentation led 
a formal psychiatric diagnosis in 2000 and ultimately biopsy 
confirmation of appreciable liver damage.  Obviously one 
could reasonably conclude the moderate damage was present for 
some time before the biopsy.  Also, an examiner early in the 
appeal noted the hepatitis could explain his fatigue and it 
has not been definitely linked to another disorder.  

Under the rating scheme in effect prior to July 2, 2001 the 
combination of moderate, liver damage, depression, 
gastrointestinal disturbance and fatigue supported a 60 
percent evaluation.  The 30 percent rating had a similar 
group of manifestations of lesser severity.  Here, the extent 
of liver damage likely present, depression and fatigue were 
noted.  Overall, the evidence would seem to more nearly 
approximate the 60 percent criteria from February 1999, as 
there appeared to be a consistent presentation.  

The record shows evidence of appreciable ongoing treatment 
that supplements VA examinations.  Viewed liberally, the 
record shows clinical symptoms characteristic of more 
appreciable disability than contemplated in the 30 percent 
evaluation from the standpoint of the physical and mental 
manifestations.  

Overall the reports show a history of liver disease that 
would more nearly approximate the 60 percent evaluation from 
1999 based on the medical management and characteristic 
manifestations.  Here there is ample support for the 60 
percent evaluation based on the overall disability picture.

In summary, liver damage, fatigue and psychiatric 
manifestations and gastrointestinal manifestations complained 
of have characterized hepatitis since 1999.  Thus, the 60 
percent evaluation for the appeal period prior to May 23, 
2001 appears appropriate.  38 C.F.R. § 4.7.  

The Board will resolve any interpretive doubt in the 
veteran's favor on the question of mild verus moderate liver 
damage since the rating scheme did not expressly require 
biopsy confirmation for the incremental ratings.  However 
active hepatitis was consistent reported and he had a 
diagnosis of mental depression secondary to his medical 
condition.  Although there is a difference of opinion 
regarding the psychiatric diagnosis, he received the 
diagnosis from two examiners recently and he is entitled to 
the benefit of the doubt.  He clearly has a consistent 
presentation.  The Board finds this record more nearly 
approximates the criteria for a 60 percent evaluation under 
the prior rating scheme for the entire period of this appeal.

The Board must observe that the veteran was granted a 
February 18, 1999 effective date for increase which preceded 
the date of receipt of claim by several days.  The Board 
notes that he apparently had been seen several months 
earlier, if the "9/28" notation on the record printed on 
February 18, 1999 referred to an evaluation in September 
1998.  There were no clinical records prior to February 1999 
on file.  

The Board has granted the earlier effective date for the 
entire appeal period based on current evidence.  However, as 
provided in the general framework for effective date 
determinations, if an ascertainable increase occurred within 
the year prior to the date of claim, an increase may be 
available from the earlier date.  Thus, whether an effective 
date for increase earlier than February 18, 1999 within the 
year prior to the formal claim for increase is warranted, is 
a question that should be reviewed. 

However, that determination has not been addressed by the 
M&ROC in the first instance.  Nor does the Board infer or 
suggest that any particular rating is warranted for such 
period.  The Board, however, directs the attention of the 
appellant and the M&ROC to the guidance recently provided in 
Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding 
retroactive ratings.  See also Bernard, supra. 


ORDER

The August 9, 1991 rating decision wherein the RO continued a 
0 percent rating for hepatitis did not constitute CUE.

Entitlement to an effective date, for a 60 percent disability 
rating for hepatitis, retroactive to February 18, 1999 is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

